               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                   CIVIL ACTION
        Plaintiff,

              v.                                          No. 18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                     ORDER

       AND NOW, this 14th day of February 2020, upon consideration of
Defendant's Motion for Summary Judgment (ECF No. 51), Plaintiffs Response
(ECF No. 53), and in accordance with the accompanying memorandum, it is
hereby ORDERED that Defendant's Motion for Summary Judgment (ECF No.
51) is GRANTED.
       It is further ORDERED that Plaintiffs Motion to Submit Pictures for
Discovery (ECF No. 60) is DENIED. The documents Plaintiff requests to submit
to the Court would not affect the Court's analysis in deciding Defendant's Motion
for Summary Judgment (ECF No. 51).
      It is further ORDERED that Plaintiffs Motion for Reconsideration of
Appointment of Counsel (ECF No. 61) is DENIED for the reasons set forth in the
Court's memorandum accompanying the March 4, 2019 Order denying Plaintiffs
Motion for Appointment of Counsel. ECF No. 24.
      All matters having been disposed of, the Clerk of Court is directed to close
the case.
